 Case 1:20-cv-00278-RGA Document 27 Filed 08/04/20 Page 1 of 8 PageID #: 392




                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE
ASCENDA BIOSCIENCES, LLC
                   Plaintiff,
        v.
PERRY LITTLE,

                   Defendant,                          Civil Action No. 20-cv-278-RGA

        v.

THE STRATEGIC GROUP, P.R. AND
PROVISTA DIAGNOSTICS, INC.,

                   Counter-Defendants.



                                         MEMORANDUM ORDER

        Before me is Counter-Defendant Strategic Group, P.R., LLC’s motion to dismiss the

counterclaims against it pursuant to Rule 12(b)(2) & (5). (D.I. 23). Counter-Plaintiff Little

opposes this motion. (D.I. 25). For reasons set forth below, I grant Counter-Defendant’s

12(b)(2) motion.

   I.        BACKGROUND

        Plainitff Ascenda Biosciences, LLC, filed this action against Defendant Perry Little in the

Court of Chancery of the State of Delaware on January 17, 2020. (See D.I. 1, Ex. 1). Mr. Little

removed the action to this Court on February 25, 2020. (D.I. 1 ¶ 7). In his Answer, Mr. Little

made counterclaims of defamation, false light invasion of privacy, and tortious interference with

prospective business relations against Ascenda, The Strategic Group, P.R., and Provista

Diagnostics, Inc. (See D.I. 3). Mr. Little contends that “Plaintiff and Counter-Defendants

published the Verified Complaint for Injunctive Relief to media representatives such as

                                                 1
 Case 1:20-cv-00278-RGA Document 27 Filed 08/04/20 Page 2 of 8 PageID #: 393




Bloomberg Law, Life Sciences iPreview, Muck Rack, and Convergenceapi.bna.com, which had

no connection to the legal proceeding.” (Id. ¶ 144). Strategic Group is a Puerto Rican entity

with corporate offices in Dorado, Puerto Rico. (D.I. 23 ¶ 12). Strategic Group is the sole owner

of both Ascenda and Provista, which are incorporated in Delaware. (D.I. 3 ¶ 140). Mr. Little is

a resident of Georgia. (D.I. 1, Ex. 1 ¶ 12).

         Mr. Little attempted to serve Strategic Group at its corporate offices in Dorado, Puerto

Rico, but was not successful. (D.I. 23 ¶ 3; see also D.I. 20). Mr. Little then asked counsel for

Ascenda and Provista if he would accept service on behalf of Strategic Group. (D.I. 20 at 2).

However, counsel stated he did not have an attorney-client relationship with Strategic Group and

he was not an agent of the company. Id. Mr. Little served counsel anyway on June 10, 2020.

(D.I. 23 ¶ 5; D.I. 21). Strategic Group now seeks to dismiss the counterclaims against it by

asserting improper service and lack of personal jurisdiction. (D.I. 23).

         This Court has jurisdiction over the matter pursuant to 28 U.S.C. § 1332.

   II.      DISCUSSION

            A. Personal Jurisdiction

         “Pursuant to Rule 4(k) of the Federal Rules of Civil Procedure, ‘a federal district court

may assert personal jurisdiction over a nonresident of the state in which the court sits to the

extent authorized by the law of that state.’” Marten v. Godwin, 499 F.3d 290, 296 (3d Cir. 2007)

(quoting Provident Nat'l Bank v. California Federal Sav. & Loan Ass'n, 819 F.2d 434, 437 (3d

Cir.1987)). Under Delaware law, a plaintiff bears the burden of showing the basis for the court

to exercise jurisdiction over a nonresident defendant. Jacobson v. Ronsdorf, 2005 WL 29881 at

*3 (Del. Ch. Jan. 6, 2005), aff'd, 906 A.2d 807 (Del. 2006). Bringing in a new party via a third

party complaint requires the same jurisdictional analysis as if it were a stand-alone complaint.



                                                  2
 Case 1:20-cv-00278-RGA Document 27 Filed 08/04/20 Page 3 of 8 PageID #: 394




See Joint Stock Soc. Trade House of Descendants of Peter Smirnoff, Official Purveyor to the

Imperial Court v. Heublein, Inc., 936 F. Supp. 177, 191-92 (D. Del. 1996) (applying the same

two-step personal jurisdiction analysis used for a stand-alone complaint to a new party brought

into the litigation via a third party complaint).

        To determine whether the Delaware courts can obtain personal jurisdiction over a

nonresident, a two-step analysis is applied: (1) the court must consider whether the Delaware

Long Arm Statute applies, (2) and evaluate whether subjecting a defendant to jurisdiction in

Delaware violates the Due Process Clause of the Fourteenth Amendment. See LaNuova D & B,

S.p.A. v. Bowe Co., 513 A.2d 764, 768 (Del. 1986).

        Delaware’s long-arm statute, in relevant part, authorizes service of process over a

nonresident defendant that: (1) transacts any business or performs any character of work or

service in the State; (2) contracts to supply services or things in this State; (3) causes tortious

injury in the State by an act or omission in this State; (4) causes tortious injury in the State or

outside of the State by an act or omission outside the State if the person regularly does or solicits

business, engages in any other persistent course of conduct in the State or derives substantial

revenue from services, or things used or consumed in the State. 10 Del. C. § 3104(c).

        “If the plaintiff presents factual allegations that suggest ‘with reasonable particularity’ the

possible existence of the requisite ‘contacts between [the party] and the forum state,’ the

plaintiff's right to conduct jurisdictional discovery should be sustained.” Toys “R” Us, Inc. v.

Step Two, S.A., 318 F.3d 446, 456 (3d Cir.2003) (quoting Mellon Bank (E.) PSFS, Nat'l Ass'n v.

Farino, 960 F.2d 1217, 1223 (3d Cir.1992)). A plaintiff may not, however, undertake a fishing

expedition based only upon bare allegations, under the guise of jurisdictional discovery. Belden

Techs., Inc. v. LS Corp., 626 F.Supp.2d 448, 459 (D. Del. 2009).



                                                    3
 Case 1:20-cv-00278-RGA Document 27 Filed 08/04/20 Page 4 of 8 PageID #: 395




       Mr. Little advances several arguments to explain why this Court has personal jurisdiction

over Strategic Group. (D.I. 25). Mr. Little notes that Ascenda is owned by Strategic Investment

Holdings, which is owned and controlled by Strategic Group. (Id. ¶ 35). He further alleges that

Strategic Group, Ascenda, and Provista “are totally integrated in terms of management, control,

operation.” (Id. ¶ 41; D.I. 3 ¶ 39). First, Mr. Little “contends that [Strategic Group] is subject to

personal jurisdiction in this Court, based upon the conspiracy theory.” The conspiracy theory

allows jurisdiction over a conspirator absent from the forum state if: (1) a conspiracy to defraud

existed; (2) the defendant was a member of that conspiracy; (3) a substantial act or substantial

effect in furtherance of the conspiracy occurred in the forum state; (4) the defendant knew or had

reason to know of the act in the forum state or that acts outside the forum state would have an

effect in the forum state; and (5) the act in, or effect on, the forum state was a direct and

foreseeable result of the conduct in furtherance of the conspiracy. Istituto Bancario Italiano v.

Hunter Engineering Co., Inc., 449 A.2d 210, 225 (Del. 1982).

       Mr. Little next argues that Strategic Group is subject to this Court’s jurisdiction because

Ascenda and Provista are “merely agents” of Strategic Group. (D.I. 25 ¶ 44). Thus, Mr. Little

argues Strategic Group should be held responsible because they direct and control the activities

of Ascenda and Provista. Id. Mr. Little also argues § 3104(c)(1) should apply because Strategic

Group transacts business in the state by owning several Delaware entities that include Ascenda

and Provista. (Id. ¶ 49). Mr. Little further contends that TSG initiated this Delaware litigation

and by doing so has subjected itself to personal jurisdiction within the state. (Id. ¶ 48).

       Strategic Group contends that the Counterclaim “lacks any claims demonstrating any of

these minimum contacts between” the company and Delaware. (D.I. 23 ¶ 19). Strategic Group

emphasizes that the alleged action that gave rise to the counterclaims was the sending of the



                                                  4
 Case 1:20-cv-00278-RGA Document 27 Filed 08/04/20 Page 5 of 8 PageID #: 396




Complaint to media outlets, which would have occurred from Puerto Rico, not Delaware. (D.I.

26 ¶ 11). For the conspiracy theory, Strategic Group argues that “there is simply no reference at

all in the Counterclaim to a conspiracy or allegations [ ] to support such a theory.” (Id. ¶ 13).

Strategic Group also argues that even if it was in complete control of Ascenda and Provista, “Mr.

Little cannot escape the fact that the Counterclaim fails to allege that the illegal action of

publishing the Verified Complaint to the websites occurred in Delaware that would allow this

Court to exercise personal jurisdiction over Strategic Group, P.R.” (Id. ¶ 16). Strategic Group

also argues § 3104(c)(1) does not apply because “Mr. Little cannot and has not alleged any facts

in the Counterclaim that Strategic Group, P.R. transacted business in the State of Delaware or

that the alleged publishing of the Verified Complaint to websites occurred in the State.” (Id. ¶

21).

       I am not persuaded by any of Mr. Little’s arguments about this Court’s personal

jurisdiction over Strategic Group.

       First, Mr. Little has not alleged any facts that would demonstrate a conspiracy between

the parties or that a “conspiracy to defraud existed.” See Istituto Bancario Italiano, 449 A.2d at

225. His allegations are defamation, false light invasion of privacy and tortious interference with

contract. He alleges neither a conspiracy nor anything involving fraud.

       Second, the agency theory fails because Mr. Little’s conclusory statement that Strategic

Group, Ascenda, and Provista “are totally integrated in terms of management, control, operation”

is insufficient to show “control by the parent to such a degree that the subsidiary has become its

mere instrumentality.” Akzona Inc. v. E.I. du Pont de Nemours & Co., 607 F. Supp. 227, 237 (D.

Del. 1984). Even complete ownership along with some degree of overlap between management

is not enough to succeed under the agency theory. Id. at 237-38 (explaining that even though



                                                   5
 Case 1:20-cv-00278-RGA Document 27 Filed 08/04/20 Page 6 of 8 PageID #: 397




complete ownership and management overlap existed, the agency theory failed because the

subsidiary “independently handled routine, day-to-day operations, maintained separate books

and had significant rights and obligations apart from its parent”). Nonetheless, were this all, I

might, as requested, permit jurisdictional discovery to flesh out the relationship between

Strategic Group and its subsidiaries. See Toys “R” Us, Inc., 318 F.3d at 456. However, there is

another reason why jurisdictional discovery would be futile.

       Third, even if Ascenda and Provista were “mere” agents of Strategic Group, the Court

still would not have jurisdiction over Strategic Group. “[E]xistence of a principal/agent

relationship between two corporations does not obviate the necessity of satisfying the

requirements of the Delaware long-arm statute.” Applied Biosystems, Inc. v. Cruachem, Ltd.,

772 F. Supp. 1458, 1463 (D. Del. 1991). The long-arm statute does not apply here because §

3104(c) requires that “the wrong alleged must arise from the ‘acts enumerated.’” Red Sail Easter

Ltd. Partners, L.P. v. Radio City Music Hall Prods., Inc., 1991 WL 129174 at *2 (Del. Ch. July

10, 1991). Here, the alleged wrong is the act of mailing the Complaint to various media outlets.

(See D.I. 3 ¶ 144). Mr. Little, a Georgia resident, has not alleged any of the companies mailed

the Complaint from Delaware or any of the effects of this action were felt in Delaware.

       Further, § 3104(c)(1) and (2) of Delaware’s long-arm statute do not apply directly to

Strategic Group. Mr. Little does not allege any business conducted by Strategic Group itself in

Delaware. However, he alleges the requisite contacts are formed from the ownership of

Ascendia and Provista. (D.I. 23 ¶ 49). This argument fails because § 3104(c) requires that “the

wrong alleged must arise from the ‘acts enumerated.’” Red Sail Easter Ltd. Partners, 1991 WL

129174 at *2; see also Outokumpu Engineering Enterprises, Inc. v. Kvaerner Enviropower, Inc.,

685 A.2d 724, 727-29 (Del. Super. 1996). Here, the wrong alleged does not have anything to do



                                                 6
 Case 1:20-cv-00278-RGA Document 27 Filed 08/04/20 Page 7 of 8 PageID #: 398




with Strategic Group’s ownership of Ascenda or Provista. Thus, § 3104(c)(1) and (2) do not

apply directly to Strategic Group. Given that Strategic Group’s alleged action of sending of the

Complaint to various media outlets likely occurred in Puerto Rico, and is not alleged to have

occurred in Delaware, and that Mr. Little is not a Delaware resident, § 3104(c)(3) & (4) do not

apply directly to Strategic Group as well.

       While Mr. Little also argues that Strategic Group availed itself of the jurisdiction of this

Court by filing the Complaint in Delaware, Ascenda, not Strategic Group, filed the Complaint.

(See D.I. 1). Thus, I grant Strategic Group’s Rule 12(b)(2) motion to dismiss for lack of personal

jurisdiction. It is therefore unnecessary to discuss the improper service allegation.

       B. Attorney’s Fees

       Strategic Group contends that it is entitled to attorney’s fees and costs due to Mr. Little’s

bad faith. Under the American Rule, “courts do not award attorneys' fees to a prevailing party

absent some special circumstance.” Arbitrium (Cayman Islands) Handels AG v. Johnston, 705

A.2d 225, 231 (Del. Ch. 1997), aff'd, 720 A.2d 542 (Del. 1998). One such circumstance includes

“cases where the court finds that the litigation was brought in bad faith or that a party's bad faith

conduct increased the costs of litigation.” Id.

       Strategic Group argues that Mr. Little has “knowingly and purposely taken actions to try

to improperly force” Strategic Group to defend against the counterclaims. (D.I. 23 ¶ 24).

Strategic Group asserts that Mr. Little “ignored a plain reading of the statute” by serving counsel

instead of serving Strategic Group directly at their headquarters. Id.

       I do not find that Mr. Little’s actions here rise to the level of bad faith necessary for an

award of attorney’s fees. Even though counsel denied being an agent for Strategic Group, Mr.

Little provided the Court with several emails that evidence why he was under the impression



                                                  7
 Case 1:20-cv-00278-RGA Document 27 Filed 08/04/20 Page 8 of 8 PageID #: 399




counsel was acting as its agent. (See D.I. 25, Ex. 1-5). The fact that Mr. Little’s argument failed

does not demonstrate bad faith. Thus, I do not grant Strategic Group’s request for attorney’s fees

and costs.

   III.      SUMMARY

   Strategic Group’s Rule 12(b)(2) motion to dismiss for lack of personal jurisdiction (D.I. 23)

is GRANTED. Strategic Group’s request for attorney’s fees is DENIED.

          IT IS SO ORDERED this 4th day of August 2020.



                                                             __/s/ Richard G. Andrews______
                                                             United States District Judge




                                                 8
